ACCEPTED
                                                                                                       05-15-00615-CV
                                                                                            FIFTH COURT OF APPEALS
                                                                                                       DALLAS, TEXAS
                                                                                                  10/5/2015 2:25:26 PM
                                                                                                            LISA MATZ
                                                                                                                CLERK




                              CAUSE NO. 05-15-00615-CV        FILED IN
                                                       5th COURT OF APPEALS
                                                           DALLAS, TEXAS
                                                       10/5/2015 2:25:26 PM
                            IN THE COURT OF APPEALS          LISA MATZ
                FOR THE     FIFTH COURT OF APPEALS DISTRICT Clerk
                                     DALLAS, TEXAS


                                         NOAMNIV
                                               v.
   MEYER &COLEGROVE, PLLC, MILTON W. COLEGROVE, JR., and
   CONTEMPORARY SOLUTIONS USA d/b/a TEXAS PIONEER TITLE
                        AGENCY


         On Appeal from the 366th Judicial District Court, Collin Count, Texas,
          Cause No. 366-04528-2011; the Honorable Ray Wheless, Presiding


                       APPELLANT'S MOTION FOR DISMISSAL



TO THE HONORABLE COURT OF APPEALS:


         COMES NOW the undersigned Paul S. Sigelrnan of Sigelrnan Law Corporation, lead

counsel for Appellants in the above cause, and files this Appellant's Motion for Dismissal, and in

support of the same would respectfully show the Court that Appellant no longer desire to

prosecute this suit.




Appellant's Motion for Dismissal                                                      Page 1 of3
677815
                                   Respectfully Submitted,



                                   Is/ PaulS. Sigelman
                                   PaulS. Sigelman
                                   Sigelman Law Corporation
                                   California State Bar No. 45954
                                   433 N. Camden Drive, Suite 970
                                   Beverly Hills, CA 9021 0
                                   Telephone: (310) 278-8011
                                   Facsimile: (31 0) 278-2254
                                   Email: paul@sigelmanlaw.com

                                   Admitted Pro Hac Vice

                                   LEAD ATTORNEY FOR APPELLANT,
                                   NOAMNIV


                                   Is/ John R. Stooksberry
                                   John R. Stooksberry
                                   State BarNo. 19311000
                                   Abernathy, Roeder, Boyd & Hullett, P.C.
                                   1700 Redbud Boulevard, Suite 300
                                   P.O. Box 1210
                                   McKinney, Texas 75069-1210
                                   Telephone: (214) 544-4000
                                   Facsimile: (214) 544-4040
                                   Email: jstooksberry@abernathy-law.com

                                   RESIDENT ATTORNEY FOR
                                   APPELLANT, NOAM NIV




Appellant's Motion for Dismissal                                    Page 2 of3
677815
                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above
and foregoing document was served upon the attorney for the Appellees to the
above cause in accordance with the Texas Rules of Appellate Procedure, on this
the 5nd day of October 2015:

         James C. Mosser
         Mosser Law PLLC
         2805 Dallas Pkwy.
         Plano, Texas 75093
         Telephone: (972) 733-3223
         Facsimile: (469) 626-1073
         Email: info@mosserlaw.com


                                     Is/ PaulS. Sigelman
                                     Paul S. Sigelman




Appellant's Motion for Dismissal                                       Page 3 of3
677815